COLLIER, C. J.
— It is assigned for error that the Circuit Court erred in over-ruling the demurrer to the declaration.
The defendant in error declared on a promissory note payable to Wm. Huchinson or bearer, and deduced his title in the declaration as an indorsee. We think it clear that under the first section of the act of June 1837 : “ to prevent the institution of illegal and oppressive suits in the United States’ Court in this State,” the action is well brought. This statute expressly authorizes the payee, his indorsee or personal representative to sue on such a note.
The judgment is consequently affirmed.